Case 2:20-cv-00280-JRG Document 54 Filed 05/10/21 Page 1 of 5 PageID #: 304




                    UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF TEXAS
                         MARSHALL DIVISION


KAIFI LLC,
                                          Case No. 2:20-CV-280-JRG
  Plaintiff,
                                          JURY TRIAL DEMANDED
  v.
                                          Honorable Rodney Gilstrap
VERIZON COMMUNICATIONS INC., et al,

  Defendants.



   P.R. 4-3 JOINT CLAIM CONSTRUCTION AND PREHEARING STATEMENT




                                      1
 Case 2:20-cv-00280-JRG Document 54 Filed 05/10/21 Page 2 of 5 PageID #: 305




       Plaintiff KAIFI LLC (“KAIFI”) and Defendants Verizon Communications Inc.; Cellco

Partnership D/B/A Verizon Wireless; Verizon Services Corp.; Verizon Enterprise Solutions LLC;

Verizon Business Global LLC; Verizon Business Network Service LLC; Verizon Corporate

Services Group Inc.; Verizon Data Services LLC; Verizon Media Inc.; and Verizon Online LLC.

(collectively, “Verizon” or “Defendants”) hereby submit their Joint Claim Construction and

Prehearing Statement regarding U.S. Patent No. 6,922,728 (“728 Patent”).

1.     P.R. 4-3(a)(1) – Agreed Upon Constructions

       The parties agree on the following construction of claim terms, phrases or clauses:

 Claim Term, Phrase or Clause                           Parties’ Agreed Upon Construction
 “outdoor wireless internet network”                    “a wireless network that provides a
 (all asserted claims)                                  different network path to internet
                                                        connectivity than the indoor network”
 “location register”                                    “register that records the location of the
 (all asserted claims)                                  data communication terminal”
 “indoor system ID information”                         “information uniquely identifying the
 (all asserted claims)                                  indoor network”
 “location information”                                 “information on a locational area or
 (all asserted claims)                                  indoor system ID information or both”
 “provides roaming of the voice/data signals            “provides switching the network path
 provided to the user”                                  of the voice/data communications
 (claim 1)                                              automatically and without interruption”

       In addition, pursuant to the The Joint Motion To Consolidate Claim Construction Hearings

And To Amend DCO For Claim Construction Briefing filed by the parties on May 6, 2021 (Dkt.

52), the parties agree that for the seven terms currently disputed in KAIFI LLC v. T-Mobile US,

Inc., Case No. 2:20-CV-281-JRG (“T-Mobile Action”) the claim constructions issued by the Court

in the T-Mobile Action will be applicable in KAIFI LLC v. Verizon Communications Inc. et al.,

Case No. 2:20-CV-00280-JRG (“Verizon Action”).




                                               2
 Case 2:20-cv-00280-JRG Document 54 Filed 05/10/21 Page 3 of 5 PageID #: 306




2.     P.R. 4-3(a)(2) – Each Party’s Proposed Constructions

       The parties attach a chart hereto as Appendix 1, which shows each party’s proposed

construction of each disputed claim term, phrase, or clause, together with an identification of all

references from the specification or prosecution history that support that construction, and an

identification of any extrinsic evidence known to the party on which it intends to rely either to

support its proposed construction or to oppose any other party’s proposed construction, including

but not limited to, as permitted by law, dictionary definitions, citations to learned treatises and

prior art, and testimony of percipient and expert witnesses.

3.     P.R. 4-3(a)(3) – Anticipated Time for Hearing

       The parties anticipate a combined total of 3.5 hours for presentation at the hearing.

4.     P.R. 4-3(a)(4) – Witness Testimony at Hearing

       The parties do not anticipate calling any witnesses at the hearing.

5.     P.R. 4-3(a)(5) – Other Issues for a Prehearing Conference

       The parties are unaware of any issues that would be appropriate for a prehearing

conference.



Date: May 10, 2021                           Respectfully submitted,

                                             /s/ Robert Christopher Bunt
                                             Robert Christopher Bunt

                                             Enoch H. Liang
                                             Cal. Bar No. 212324 (admitted in E.D. Texas)
                                             Michael J. Song
                                             Cal. Bar No. 243675 (admitted in E.D. Texas)
                                             LTL ATTORNEYS LLP
                                             300 S. Grand Ave., 14th Fl.
                                             Los Angeles, California 90071
                                             Telephone: (213) 612-8900
                                             Facsimile: (213) 612-3773
                                             Email: enoch.liang@ltlattorneys.com


                                                 3
Case 2:20-cv-00280-JRG Document 54 Filed 05/10/21 Page 4 of 5 PageID #: 307




                                  Email: michael.song@ltlattorneys.com

                                  Jason Sheasby
                                  Cal. Bar No. 205455 (admitted PHV)
                                  IRELL & MANELLA, LLP
                                  1800 Avenue of the Stars, Suite 900
                                  Los Angeles, CA 90067
                                  Telephone: (310) 277-1010
                                  Facsimile: (310) 203-7199
                                  Email: jsheasby@irell.com

                                  Robert Christopher Bunt
                                  Texas Bar No. 00787165
                                  PARKER, BUNT & AINSWORTH PC
                                  100 E. Ferguson St., Suite 418
                                  Tyler, Texas 75702
                                  Telephone: (903) 531-3535
                                  Email: rcbunt@pbatyler.com

                                  Attorneys for Plaintiff KAIFI LLC

                                   Respectfully submitted:

                                   /s/ Kevin P. Anderson
                                   Deron R Dacus
                                   The Dacus Firm, PC
                                   821 ESE Loop 323
                                   Suite 430
                                   Tyler, TX 75701
                                   903/705-1117
                                   Fax: 903/581-2543
                                   Email: ddacus@dacusfirm.com

                                   DUANE MORRIS LLP

                                   Kevin P. Anderson
                                   KPAnderson@duanemorris.com
                                   505 9th Street, N.W., Suite 1000
                                   Washington, DC 20004-2166
                                   Telephone: (202) 776 7851
                                   Facsimile: (202) 478 2620

                                   Alice Snedeker
                                   AESnedeker@duanemorris.com
                                   Glenn D. Richeson
                                   gdricheson@duanemorris.com



                                     4
Case 2:20-cv-00280-JRG Document 54 Filed 05/10/21 Page 5 of 5 PageID #: 308




                                             DUANE MORRIS LLP
                                             1075 Peachtree Street, Suite 2000
                                             Atlanta, Georgia 30309
                                             Telephone: (404) 253.6900
                                             Facsimile: (404) 253.6901


                                             Counsel for Defendants Verizon Communications
                                             Inc.; Cellco Partnership d/b/a Verizon Wireless;
                                             Verizon Services Corp.; Verizon Enterprise
                                             Solutions, LLC; Verizon Business Global, LLC;
                                             Verizon Business Network Services, LLC; Verizon
                                             Corporate Services Group Inc.; Verizon Data
                                             Services, LLC; Verizon Media Inc.; and Verizon
                                             Online, LLC

                               CERTIFICATE OF SERVICE

        I certify that the foregoing document was filed electronically on May 10, 2021 pursuant
to Local Rule CV-5(a) and has been served on all counsel who have consented to electronic
service.

                                           /s/ Robert Christopher Bunt
                                           Robert Christopher Bunt




                                               5
